DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 82 are moot because the claim was cancelled in view of the amendments filed on 10/20/21.
The objections to the specification is hereby withdrawn in view of the amendments filed on 10/20/21.
The rejections of claims 7-8 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are hereby withdrawn in view of the claim amendments filed on 10/20/21.

Withdrawn Claim Objections/Rejections
It is noted that claim 97 is newly added (see claim set filed on 10/20/21), however, this claim is directed to the non-elected species: alkyl polyglucoside having structure (6), and is therefore, not examined herein. 

New Claim Rejections - 35 USC § 112(b)
Applicant’s claim amendments have necessitated the following new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is newly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 recite the limitation "or the alkylpolyglucoside has the structure (6) where R is coco or lauryl;" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends from claims 1 and 7, but these claims do not contain a structure (6) limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, 13, 17-18, 32, 85-87 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Myntti (US 2010/0086576; published: 4/8/10), in view of Pedersen et al. (US 2015/0272124; published: Oct. 1, 2015).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

With regards to instant claims 17-18, Myntti teaches that the composition does not require inclusion of an active antimicrobial agent for efficacy, but such materials can be included in certain embodiments, wherein aldehydes and quaternary ammonium compounds (tetradecyltrimethyl ammonium bromide) are exemplified ([0056]). 
With regards to the amount claimed in instant claims 32 and 86, Myntti teaches that the composition contains a sufficient amount (expressed in terms of weight/moles or concentration) of surfactant to interrupt or rupture bacterial cell walls. This amount 
With regards to instant claim 95, Myntti teaches that due to the abundance of microbial contamination, the composition may find utility in a large number of potential uses including, but not limited to, to the abundance of microbial contamination, the composition may find utility in a large number of potential uses including, but not limited to, household applications including non-compromised skin (hand, hair, and body washing), kitchen cleaning (countertop and surface cleaning, cleaning of food preparation utensils, dish washing, produce washing, etc.), bathroom cleaning (countertop and surface cleaning, fixture cleaning, toilet bowl cleaning and shower mildew eradication), oil pipeline cleaning, and others ([0064]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)

Pedersen et al. is directed to antimicrobial compositions containing cationic active ingredients (Title). Pedersen et al. teach that the composition comprising a quaternized sugar-derived surfactant and active ingredient had high cidal activity against S. aureus (Log reduction: 3.2 to > 5.0) and E. coli (log reduction > 5.0) bacteria within a 30 second exposure time (Tables 7-8). Pedersen et al. teach that the quaternized sugar-derived surfactant can be PolySuga QuatTM 8610P (disclosed in Applicants’ specification: [0029]-[0031]; R1 = methyl, R = coco), which is also known as Polyquaternium-77 (Examples). Pedersen et al. teach that the abovementioned polyquaternium-77 is present in a concentration of 0.2-8 wt% ([0173] and Examples).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (surfactants for the purpose of providing an antimicrobial composition), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that there is nothing in either of the Myntti or Pedersen references that would have provided a cogent technical reason for a skilled person to combine the two compositions (Remarks: p. 17).
This is not found persuasive.  In response, the Examiner relies on the rationale that “The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  As shown by the relied upon teachings, the instant claims define nothing more than the concomitant use of conventional surfactants used in antimicrobial compositions. It would follow that the recited claims define prima facie obvious subject matter. (See MPEP 2144.06).
Applicants also argue that a person of ordinary skill in the art would not have had a reasonable expectation that such a combination would have been effective for removing biofilm on a surface, inhibiting formation of a biofilm on the surface, and/or sanitizing the surface (Remarks: p. 17).
This is not found persuasive. In response, the instant rejection combines two antimicrobial compositions used to kill bacteria such as staph aureus. Furthermore, the composition of Myntti et al. is known to have the claimed effect; that is, it is known to kill bacteria in both planktonic and biofilm states. Therefore, one of ordinary skill in the art would expect that the composition of Myntti et al. in combination with another surfactant 
	With regards to instant claim 95, Applicants argue that, based on Pedersen’s disclosed uses for the antimicrobial compositions, a person of ordinary skill in the art would not have had a reasonable expectation that Pedersen’s quaternized alkyl polyglucoside would have been effective for removing biofilm from a surface, inhibiting formation of a biofilm on a surface, and/or sanitizing a surface wherein “the surface is in a system used in the production, transportation, storage and separation of crude oil and natural gas” (Remarks: p. 18).
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Myntti and Pedersen) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected to be successful in arriving at the claimed invention as set forth in the rejection above. In the instant case, the prima facie case of obviousness is based on the combination of the antimicrobial surfactant-containing compositions of Myntti and that of Pedersen. Myntti teaches that its antimicrobial surfactant-containing composition may find utility in a large number of potential uses including, but not limited to, to the abundance of microbial oil pipeline cleaning, and others ([0064]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617